Citation Nr: 0502082	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to December 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the North 
Little Rock, Arkansas, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  The veteran indicated 
disagreement with the denial of his claim for PTSD and, after 
being issued a statement of the case, perfected his appeal 
with the submission of a substantive appeal (VA Form 9) in 
April 2003.

A personal hearing was held before the Board, sitting at the 
RO, in November 2004.  A transcript of that hearing is 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  In 
this case, VA outpatient records show that the veteran has 
received treatment for PTSD with assessments of PTSD rendered 
in these reports.  However, no diagnosis of this disability 
has been rendered based on a thorough psychiatric examination 
including psychological testing.  Moreover, although the 
veteran has furnished information as to his claimed 
stressors, there is no supporting evidence indicating that 
the stressful events he alleges to have experienced in 
service actually occurred.  

With regard to the latter, the veteran alleged, prior to July 
2001, that he had experienced two stressful events in 
service.  First, he stated that he witnessed the unloading of 
bodies in body bags from an aircraft and, second, he reported 
that he had to identify the body of a private named Anderson 
who was killed in Vietnam and who had been in a unit that was 
attached to the veteran's unit.  He reported that he 
identified the body in a morgue in Saigon in September 1966.  
An August 1999 outpatient treatment report showed that the 
veteran reported to a VA examiner that the man he had to 
identify had been killed by a hand grenade.  However, at the 
hearing before the Board in November 2004, the veteran 
reported that the man had been stabbed, not in a combat 
situation, but by the father of a woman he had known.  The RO 
submitted these descriptions of alleged stressful events to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for corroboration.  The first stressor was too 
vague for verification.  USASCRUR was able to state that two 
privates named Anderson died of non-hostile causes in 1966.  
One died of malaria and the other died of an "accident", 
although the nature of the accident was not shown on this 
report.  USASCRUR indicated that morning reports, which could 
be used to verify daily personnel actions such as killed in 
action, illness, assignments, attachments, or transfers could 
be ordered from the National Personnel Records Center (NPRC).  

VA's duty to assist includes making reasonable efforts to 
obtain relevant records pertaining the claimant's active 
military service which are held or maintained by a 
governmental entity and any other relevant records held by 
any Federal department or agency until VA concludes that it 
is reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(3), (e).  Because the RO did not attempt to obtain 
the morning reports from the NPRC to see whether those 
reports might reveal a more specific cause of death of the 
private who died from an accident and whether the private's 
unit was attached to the veteran's unit at the time of the 
private's death, the Board concludes that further attempts to 
obtain such records is necessary.  

On his substantive appeal and during the hearing before the 
Board, the veteran described another stressful event in 
service.  He reported that there was an explosion at an 
officer's quarters in a hotel in Saigon.  He stated that he 
did not witness the explosion but was in a building nearby 
and heard the blast, which killed several people, and he went 
to help secure the building afterwards.  The Board concludes 
that on remand reasonable efforts should be made to obtain 
records that might corroborate this event and the veteran's 
unit's proximity to it.  38 C.F.R. § 3.159(c)(3), (e).  

The veteran must provide more detailed information as to his 
experiences and whereabouts while serving in the Republic of 
Vietnam in 1966.  The Board notes that the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  The Board cannot emphasize too strongly that, the more 
specific the information he provides as to his purported 
stressors, the more likely that such stressors can be 
verified and provide a basis for a clinical finding of PTSD.  
It is critical for the veteran to furnish VA with information 
sufficiently detailed so as to allow corroboration of his 
claimed stressors in support of his claim that he has PTSD.

In view of the matters discussed above, the Board believes 
that the veteran should be afforded another opportunity to 
submit specifics (the who, what, when and where) of his 
alleged stressors.  An examination of the veteran should be 
scheduled in this case if verification of the alleged 
stressors is accomplished on remand.  The examiner should 
determine whether a diagnosis of PTSD which meets the 
criteria in the DSM-IV may be rendered in this case and, if 
so, whether it is the result of a verified in-service 
stressor.

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request from the 
veteran that he submit any additional 
corroborating evidence of his claimed 
stressors.  The veteran should be 
given the opportunity to provide 
specific details concerning the times, 
places, individuals and units involved 
in the events he identifies as 
stressors.  

2.  VBA should review the file and 
prepare a summary of the veteran's 
description of any alleged stressful 
events which the USASCRUR has not 
already been asked to investigate.  
Specifically, VBA should prepare a 
summary of the veteran's description 
of the explosion at an officer's 
quarters in a hotel in Saigon in which 
several people were killed for a 
period from March to September 1966.  
This summary, together with a copy of 
the DD 214, a copy of this remand, and 
all associated documents, should be 
sent to the USASCRUR.  That agency 
should be asked to provide any 
information that might corroborate 
this event and the veteran's unit's 
proximity to it.

3.  VBA should also seek morning 
reports and any personnel or other 
records from NPRC for the private 
named Anderson who died in an accident 
in Vietnam.  VBA should provide NPRC 
with the specifics about the private 
which have been provided by USASCRUR, 
including his full name, rank, date of 
birth, date Southeast Asia tour began, 
date of death, etc., and request NPRC 
to provide more specific information 
about the cause of the private's death 
and whether the private's unit was 
attached to the veteran's unit at the 
time of the private's death.

4.  If USASCRUR or NPRC corroborate 
one or more of the veteran's 
stressors, the veteran should be 
scheduled an examination by a VA 
psychiatrist, who should ascertain 
whether any psychiatric disorder is 
currently manifested and, if so, the 
appropriate diagnosis thereof.  If 
PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA 
claims folder.

5.  Thereafter, VBA should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished 
with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


